DETAILED ACTION
Amended claims filed on 7 February 2022 have been entered. Claims 1 and 3-9, 11-12, 14-20 are pending. The claim and specification amendments have overcome the 112(b) rejections of the previous office action.
Duplicate Claims Warning
Applicant is advised that should claim 8 be found allowable, claim 20 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for discharging pressurized liquid” in claims 1, 16, 17, and 18; and “means for supplying liquid to the pumping chamber” in claim 1, 16, 17, and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 5,996,472) in view of Gottzmann (US 3,136,136) in view of Nieratschker (US 4,792,289).
Regarding claim 1, Nguyen discloses a cryogenic pump (cryogenic pump, c 1 l 59-60) comprising: a pump body (fig 1, sleeve 11, c 2 l 37) inside which is a piston (piston 15, c 2 l 49) mounted so as to be mobile in translation along an axis (fig 1, axis of reciprocation, c 2 l 42) referred to as the longitudinal axis and bounding a pumping chamber (space between piston 15 and discharge ), means for discharging pressurized liquid from the pumping chamber, comprising an outlet (the port through head nut 12, 2 l 38, and cylinder head 13, c 2 line 39) realized in a discharge valve body (cylinder head 13, c 2 l 39) mounted on the longitudinal axis, said outlet being closed by a discharge valve (discharge valve 36, c 4 l 11) mounted in said discharge valve body (discharge valve 36 is depicted within head 13), means for supplying liquid to the pumping chamber, comprising a supply valve (intake check valve plate 31, c 3 l 64),  the supply valve arranged around the outlet of the pumping chamber (fig 1 depicts this arrangement), and a supply … (the source of the venturi inlet 39, c 4 l 51) arranged about the discharge valve body in communication with the pumping chamber via at least one passage (venturi inlet 39, c 4 l 51) whose opening and closing are controlled by the supply valve (valve 31 closes venturi inlet 39), and wherein the discharge valve body is a machined tubular monobloc piece having a seat (valve seat 38 is a part of a tubular head piece 13 that comprises the body of the discharge valve) for the discharge valve. Nguyen does not explicitly disclose a supply chamber arranged about the discharge valve body … wherein the supply chamber is closed on the side opposite the piston by a cover comprising a first passage to allow a supplying of cryogenic liquid –to-- the supply chamber and a second passage to allow a discharging of pumped liquid, wherein the pump body is surrounded by a shell of overall cylindrical shape, closed at the end on the side by the cover so as to laterally bound the supply chamber said supply chamber also extending partly around the pump body.

 Nieratschker teaches an analogous cryogenic pump (title) with a cover (fig 1, cover 5, c 4 l 20) comprising a first passage to allow a supply of cryogenic liquid (insulated suction line 16, c 4 l 35-36) … and a second passage to allow a discharging of pumped liquid (discharge line 25, c 4 l 63). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange both the supply and discharge passages of Nguyen in view of Gottzmann in a single cover as taught by Nieratschker in order to ease monitoring and maintenance of the seals at the inlet and outlet tube penetrations, by putting both penetrations near each other on a single replaceable cover.  It would have been further obvious to not connect the inlet tube in the cover of Nieratschker directly to the inlet volute of the pump of Nguyen in view of Gottzmann, and continue to intake pump fluid from the suction chamber, thereby minimizing heat leak through an additional thermal bridge across the suction chamber (Gottzmann, c 3 l 36-42). Furthermore, as a result of the combination, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein the pump body (Nguyen, fig 1, sleeve 11, c 2 l 37; analogous to Gottzmann, fig 1, pump body 10, c 3 l 44) is surrounded by a shell (Gottzmann, fig 1, inner container 43, c 5 l 48) of overall cylindrical shape (container bounds an annular space, c 3 l 37, therefore the inner space is cylindrical), closed at the end on the side by the cover (Nieratschker, fig 1, cover 5 closes the 
Regarding claim 3, dependent on 1, Nguyen teaches wherein the discharge valve is a conical valve (fig 1, discharge check valve 36 is depicted with slanting sides which create a cone shape under a BRI of the term conical) cooperating with the discharge valve seat (fig 1, valve seat 38 cooperates with discharge valve 36).
Regarding claim 4, dependent on 1, Nguyen wherein the supply means comprises entry orifices (fig 1, ports through intake check valve plate 31) arranged on the periphery of a front face (the chek valve seals on the lower surface of the discharge port 40) of the discharge valve body (discharge port 40 is the lower surface of the discharge valve body), a shutter of annular shape (check valve plate 31, implicitly the seat is annular, because the inlet 39 and intake are described as concentric – which implies that they are annular because concentricity is a characteristic of circular objects, c 4 l 50-51) adapted to the shape and disposition of the entry orifice (id. the valve plate 31 sits on the orifice of inlet; c 4 l 55), said shutter being movable between an open position (valve plate 31 opens, c 4 l 50-55) enabling the passage of a fluid through the entry orifices (id.) and a closed position in which all the entry orifices (closing, c 5 l 55-60) are closed by said shutter, and elastic means (spring 34, c 4 l 54) biasing the shutter in the closed position (id.).
Regarding claim 5, dependent on 4, Nguyen teaches wherein the entry orifices (inlet 39 encircles the discharge venturi 40, c 4 l 50-60) are integrated in the discharge valve body (inlet 39 and discharge share the structure at discharge venturi 40, thereby they are integrated via that common structure), and are arranged on the periphery of the hollow portion of the valve body (fig 1 depicts concentric inlet 39 around discharge venturi 40, id.).
Regarding claim 6, dependent on 1, Nguyen teaches wherein the discharge valve body (fig 1, discharge head 13) is clamped to the pump body (discharge head 13 is clamped to body by head nut 12, c 2 l 38).
Regarding claim 7, dependent on 1, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein the cover (Nieratschker, fig 1, cover 5) has an overall shape that forms a solid of revolution (fig 1, pump is annular and pump channel surrounding the pump, which requires a annular sealing from the cover 5) about the longitudinal axis (id.).
Regarding duplicate claims 8 and 20, dependent on 1, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein the cover (Nieratschker, fig 1, cover 5) has a bulging shape (cover 5 protrudes below the pump, under a broad interpretation protrude means to extend beyond), its concavity being oriented toward the interior of the pump (fig 1, the concave space within the cover5 is oriented toward the pump). Nguyen in view of Gottzmann in view of Nieratschker does not disclose the cover is a disc shape. Nevertheless, changes in shape of a structure are obvious as a matter of design choice absent persuasive evidence that the particular configuration was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, the round aspect of the cover offers no patentable characteristic, the cover can extend in any manner outside of the perimeter of its fixing and sealing connections and thereby change its shape without affecting the utility of the cover; and applicant has disclosed no criticality or unexpected result of the roundness of the disc shaped cover. Additionally, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a rounded outer shape of the cover plate of Nguyen in view of Gottzmann in view of Nieratschker in order to minimize the use of material in the plate, thereby reducing the cost of material. Therefore, the claimed disc shape is obvious as a matter of design choice.
Regarding claim 9, dependent on 1, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein the cover (Nieratschker, fig 1, cover 5; Gottzmann fig 1, mounting flange 41 and  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to place the degassing fitting of Nguyen in view of Gottzmann in view of Nieratschker into the cover of the combined apparatus because it is obvious to try. A limitation is obvious to try when "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense (KSR, 550 U.S. at 421, 82 USPQ2d at 1397). In this case, the degassing fitting of the surrounding shell may only penetrate the shell either in the body of the shell (Nieratschker, cover 5) or in its cover (Gottzmann, vent conduit 54, or line 64); both positions are known in the art to be a successful location for a degassing fitting with a reasonable expectation of success. Therefore, a degassing fitting in the cover is obvious.
Regarding claim 11, dependent on 10, Nguyen in view of Gottzmann teaches wherein it comprises a second shell (Gottzmann, fig 1, outer container 44, c 5 l 49) mounted concentrically around the first shell (Gottzmann, inner container 43, c 5 l 48) to form an insulating enclosure (Gottzmann, space between in vacuum insulated, c 5 l 49) around the pump body (Nguyen, fig 1, sleeve 11, c 2 l 37; analogous to Gottzmann, fig 1, pump body 10, c 3 l 44).
Regarding claim 12, dependent on 11, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein the cover (Nieratschker, fig 1, cover 5) closes the supply chamber (Gottzmann, fig 1, chamber 40) and the insulating enclosure (as explained at claim 1, Nieratschker cover 5 closes, Gottzmann chamber 40).
Regarding claim 14 dependent on 1, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein said supply chamber is arranged about a portion of the discharge valve body and said discharge valve is mounted in said portion of the discharge valve body (the discharge valve of Nguyen is 
Regarding claim 15 dependent on 1, Nguyen in view of Gottzmann in view of Nieratschker does not disclose the discharge valve is a conical valve and the discharge valve seat is a conical seat. Nevertheless, changes in shape of a structure are obvious as a matter of design choice absent persuasive evidence that the particular configuration was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, applicant has affirmatively disclosed that the conical valve seat is known in the art and provides no unexpected result (Specification page 3 line 30 – page 4 line 5). Additionally, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a conical valve seat in the claimed apparatus in order to increase sealing surface area and centering effect of the seal thereby increasing the sealing effectiveness of the valve. Therefore, the claimed disc shape is obvious as a matter of design choice.
Regarding claim 16, Nguyen discloses a cryogenic pump (cryogenic pump, c 1 l 59-60) comprising: a pump body (fig 1, sleeve 11, c 2 l 37) a piston (piston 15, c 2 l 49) mounted in said chamber so as to be mobile in translation along an axis (fig 1, axis of reciprocation, c 2 l 42) referred to as the longitudinal axis and a region of said pump body bounding a pumping chamber (space between piston 15 and discharge ), means for discharging pressurized liquid from the pumping chamber, comprising an outlet (the port through head nut 12, 2 l 38, and cylinder head 13, c 2 line 39) realized in a discharge valve body (cylinder head 13, c 2 l 39) mounted on the longitudinal axis, said outlet being closed by a discharge valve (discharge valve 36, c 4 l 11) mounted in said discharge valve body (discharge valve 36 is 
Gottzmann teaches an analogous cryogenic pump (title) with an analogous inlet (inlet port 15, c 3 l 49) a supply chamber (sump chamber 40, c 4 l 67) … a first passage allowing a supplying of cryogenic liquid –to- the supply chamber (sump liquid inlet connection, c 5 l 61). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to surround the inlet volute of Nguyen with the sump chamber 40 of Gottzmann for the expected result of providing an inlet fluid source for the inlet venturi of Nguyen.  Nguyen in view of Gottzmann does not teach the supply chamber is closed on the side opposite the piston by a cover comprising a first passage to allow a supplying of cryogenic liquid from the supply chamber and a second passage to allow a discharging of pumped liquid. 
 Nieratschker teaches an analogous cryogenic pump (title) with a cover (fig 1, cover 5, c 4 l 20) comprising a first passage to allow a supply of cryogenic liquid (insulated suction line 16, c 4 l 35-36) … and a second passage to allow a discharging of pumped liquid (discharge line 25, c 4 l 63). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange both the supply and discharge passages of Nguyen in view of Gottzmann in a single cover as 
Regarding claim 17, Nguyen discloses a cryogenic pump (cryogenic pump, c 1 / 59) comprising: - a pump body (fig 1, sleeve 11, c 2 l 37), a piston (piston 15, c 2 l 49) mounted in said pump chamber so as to be mobile in translation along an axis referred to as the longitudinal axis (fig 1 depicts reciprocation axis), and said pump body bounding a pumping chamber (space between piston 15 and discharge), - means for discharging pressurized liquid from the pumping chamber, comprising a discharge valve body (cylinder head 13, c 2 l 39) mounted on the longitudinal axis, said discharge valve body having an 4outlet (port is displayed through head nut 12, c 2 l 38, cylinder head 13, c 2 l 39) for discharging pressurized liquid from the pumping chamber, said outlet being positioned on said longitudinal axis and being closed by a discharge valve (discharge valve 36, c 4 l 11) mounted in said discharge valve body, - said discharge valve body having a tubular shape (valve seat 38 is a part of a tubular head piece 13 that comprises the body of the discharge valve) with a central bore located along Nguyen does not explicitly disclose the discharge valve is a conical valve and the discharge valve seat is a conical seat, … a supply chamber arranged about the discharge valve body, … wherein the supply chamber is closed on the side opposite the piston by a cover comprising a first passage to allow a supply of cryogenic liquid into the supply chamber and a second passage to allow a discharge of pumped liquid.  
Gottzmann teaches an analogous cryogenic pump (title) with an analogous inlet (inlet port 15, c 3 l 49) a supply chamber (sump chamber 40, c 4 l 67) … a first passage allowing a supplying of cryogenic liquid –to- the supply chamber (sump liquid inlet connection, c 5 l 61). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to surround the inlet volute of Nguyen with the sump chamber 40 of Gottzmann for the expected result of providing an inlet fluid source for the inlet venturi of Nguyen.  Nguyen in view of Gottzmann does not teach the supply chamber is closed on the side opposite the piston by a cover comprising a first passage to allow a supplying of cryogenic liquid from the supply chamber and a second passage to allow a discharging of pumped liquid. 

Regarding the conical valve and discharge valve seat, changes in shape of a structure are obvious as a matter of design choice absent persuasive evidence that the particular configuration was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, applicant has affirmatively disclosed that the conical valve seat is known in the art and provides no unexpected result (Specification page 3 line 30 – page 4 line 5). Additionally, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a conical valve seat in the claimed apparatus in order to increase sealing surface area and centering effect of the seal thereby increasing the sealing effectiveness of the valve. Therefore, the claimed disc shape is obvious as a matter of design choice.
Regarding claim 18 Nguyen discloses a cryogenic pump (cryogenic pump, c 1 l 59-60) comprising: a pump body (fig 1, sleeve 11, c 2 l 37) inside which is a piston (piston 15, c 2 l 49) mounted so as to be mobile in translation along an axis (fig 1, axis of reciprocation, c 2 l 42) referred to as the longitudinal axis and bounding a pumping chamber (space between piston 15 and discharge ), means for discharging pressurized liquid from the pumping chamber, comprising a discharge valve body (cylinder head 13, c 2 l 39) mounted on the longitudinal axis, said discharge valve body having an outlet (the port through head nut 12, c 2 l 38; cylinder head 13, c 2 l 39) for discharging pressurized liquid from the pumping chamber, said outlet being positioned on said longitudinal axis and being closed by a discharge valve (discharge valve 36, c 4 l 11) mounted in said discharge valve body, said discharge valve body further having a discharge valve seat (valve seat 38, c 4 l 13) for the discharge valve, … means for supplying liquid to the pumping chamber comprising a supply valve (intake check valve plate 31, c 3 l 64) arranged around the outlet of the pumping chamber, 5- a supply … (the source of the venturi inlet 39, c 4 l 51) arranged about the discharge valve body, said supply chamber being in communication with the pumping chamber via at least one passage  (venturi inlet 39, c 4 l 51) whose opening and closing are controlled by the supply valve (valve 31 closes venturi inlet 39).  Nguyen does not explicitly disclose the discharge valve is a conical valve and the discharge valve seat is a conical seat, …- a cover closing said supply chamber on the side opposite the piston, said cover comprising a first passage to allow a supply of cryogenic liquid into the supply chamber and a second passage to allow a discharge of pumped liquid, wherein said second passage is located along said longitudinal axis and said discharge valve body is positioned within said second passage and passes through said cover.  

 Nieratschker teaches an analogous cryogenic pump (title) with a cover (fig 1, cover 5, c 4 l 20) comprising a first passage to allow a supply of cryogenic liquid (insulated suction line 16, c 4 l 35-36) … and a second passage to allow a discharging of pumped liquid (discharge line 25, c 4 l 63). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange both the supply and discharge passages of Nguyen in view of Gottzmann in a single cover as taught by Nieratschker in order to ease monitoring and maintenance of the seals at the inlet and outlet tube penetrations, by putting both penetrations near each other on a single replaceable cover.  It would have been further obvious to not connect the inlet tube in the cover of Nieratschker directly to the inlet volute of the pump of Nguyen in view of Gottzmann, and continue to intake pump fluid from the suction chamber, thereby minimizing heat leak through an additional thermal bridge across the suction chamber (Gottzmann, c 3 l 36-42). Furthermore, as a result of the combination, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein the pump body (Nguyen, fig 1, sleeve 11, c 2 l 37; analogous to Gottzmann, fig 1, pump body 10, c 3 l 44) is surrounded by a shell (Gottzmann, fig 1, inner container 43, c 5 l 48) of overall cylindrical shape (container bounds an annular space, c 3 l 37, therefore the inner space is cylindrical), closed at the end on the side by the cover (Nieratschker, fig 1, cover 5 closes the 
Regarding the conical valve and discharge valve seat, changes in shape of a structure are obvious as a matter of design choice absent persuasive evidence that the particular configuration was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, applicant has affirmatively disclosed that the conical valve seat is known in the art and provides no unexpected result (Specification page 3 line 30 – page 4 line 5). Additionally, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a conical valve seat in the claimed apparatus in order to increase sealing surface area and centering effect of the seal thereby increasing the sealing effectiveness of the valve. Therefore, the claimed disc shape is obvious as a matter of design choice.
Regarding claim 19 dependent on 1, Nguyen in view of Gottzmann in view of Nieratschker teaches wherein … said first passage having a supply fitting (Nieratschker, fig 1, supply 16) that is inclined with respect to the longitudinal axis wherein the angle of inclination of the supply fitting with respect to the longitudinal axis is less than 45 (Nieratschker, fig 1, supply 16 appear to be on the intake access). Nguyen in view of Gottzmann in view of Nieratschker does not explicitly disclose said cover has a conical portion said first passage for supplying cryogenic liquid is located in said conical portion of said cover.  Nevertheless, changes in shape of a structure are obvious as a matter of design choice absent persuasive evidence that the particular configuration was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, the conical aspect of the cover offers no patentable characteristic, the cover can extend in any manner outside of the perimeter of its fixing and sealing connections and thereby change its shape without affecting the utility of the cover; and applicant has disclosed no 
Regarding claim 20, see rejection of duplicate claim 8 above. 

Response to Arguments
Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive. 
Applicant’s argues that Gottzmann does not teach a cryogenic pump comprising a supply chamber, because the sump is not a part of the pump. Applicant argues that examiner has presented no rationale that a person of ordinary skill in the art would consider the Gottzmann sump to be part of the claimed pump. The argument is spurious, the prior art meets applicant’s claimed structure as described above. Applicant can amend the claimed structure in order to distinguish applicant’s invention from the prior art. As stated in the previous rejection: Applicant argues that Gottzmann’s sump chamber 40 is not part of the pump, but is instead a region/vessel into which the pump is inserted. Applicant’s argument is not persuasive. Apparatus claims are judged by their structure not by the method of manufacture (See MPEP 2173.05). The claimed structure is of “a supply chamber arranged about the discharge body,” under a plain reading of “arranged about,” Gottzmann’s sump is arranged about the discharge body as explained in the previous office action.  Applicant has not explained how the prior art does not meet the claimed structural elements. The rule is that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required (In re Bond,.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues a piecemeal analysis about the position of the passages in the Gottzmann sump. These limitations were addressed by the combination of Nieratschker in the rejection.
Applicant further argues a piecemeal analysis against Nieratschker regarding the arrangement of the supply chamber about the pump. The analysis addresses structure that is taught by combination of Nguyen and Gottzman.
Applicant further argues a piecemeal analysis about Gottzmann that there is no motivation to position a passage at the bottom of a sump to allow a discharge of pumped liquid. As explained above, the primary reference is Nguyen which positions the suction, piston, and discharge valves in relation to the pump. The intake of the Nguyen is toward an implicit supply. Gottzmann teaches a supply chamber to be combined with the Nguyen reference. Nieratschker is further combined to teach positioning of intake and discharge penetrations through a cover. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746